  Case 13-43034         Doc 57     Filed 02/05/19 Entered 02/05/19 13:54:15              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-43034
         Kimberly M White

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/02/2013.

         2) The plan was confirmed on 03/03/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/07/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/05/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $72,016.97.

         10) Amount of unsecured claims discharged without payment: $55,151.51.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-43034           Doc 57       Filed 02/05/19 Entered 02/05/19 13:54:15                      Desc Main
                                         Document Page 2 of 4



Receipts:

         Total paid by or on behalf of the debtor                $28,113.39
         Less amount refunded to debtor                             $128.28

NET RECEIPTS:                                                                                       $27,985.11


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                    $2,166.00
    Court Costs                                                                  $0.00
    Trustee Expenses & Compensation                                          $1,195.52
    Other                                                                        $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                     $3,361.52

Attorney fees paid and disclosed by debtor:                    $1,834.00


Scheduled Creditors:
Creditor                                          Claim         Claim            Claim        Principal      Int.
Name                                    Class   Scheduled      Asserted         Allowed         Paid         Paid
ALTAIR OH XIII LLC                  Unsecured      1,049.00       1,049.73         1,049.73      1,049.73        0.00
ARNOLD SCOTT HARRIS                 Unsecured         119.00           NA               NA            0.00       0.00
ARNOLD SCOTT HARRIS                 Unsecured      1,082.51            NA               NA            0.00       0.00
BLITT & GAINES                      Unsecured           0.00           NA               NA            0.00       0.00
Caine & Weiner                      Unsecured         101.00           NA               NA            0.00       0.00
Calvary Portfolio Services          Unsecured      1,140.00            NA               NA            0.00       0.00
CAVALRY SPV I                       Unsecured            NA       1,140.45         1,140.45      1,140.45        0.00
CAVALRY SPV I                       Unsecured         519.00        519.37           519.37        519.37        0.00
CHICAGO ANESTHESIA ASSOS            Unsecured          96.00         96.00            96.00          96.00       0.00
CHRISTOPHER CHAN DDS                Unsecured         501.00        501.20           501.20        501.20        0.00
CITY OF CHICAGO DEPT OF FINANCE Secured                  NA       1,585.55             0.00           0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE Unsecured                NA            NA          1,585.55      1,585.55        0.00
Colorado Student Loa/College Assist Unsecured     47,191.00            NA               NA            0.00       0.00
DEPARTMENT STORES NATIONAL BA Unsecured            1,077.00       1,077.18         1,077.18      1,077.18        0.00
GERALDINE WHITE                     Unsecured      3,754.00            NA               NA            0.00       0.00
GERALDINE WHITE                     Secured        2,246.00            NA               NA            0.00       0.00
HARRIS BANK                         Unsecured         288.00           NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE            Priority           75.00      5,909.67       13,909.67      13,909.67        0.00
INTERNAL REVENUE SERVICE            Unsecured            NA          19.91            19.91          19.91       0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured               838.00        838.44           838.44        838.44        0.00
LVNV FUNDING                        Unsecured            NA         119.41           119.41        119.41        0.00
MERCHANTS CREDIT GUIDE CO           Unsecured         341.00           NA               NA            0.00       0.00
MIDLAND FUNDING LLC                 Unsecured            NA       1,122.89         1,122.89      1,122.89        0.00
MRSI                                Unsecured         467.00           NA               NA            0.00       0.00
NATIONSTAR MORTGAGE                 Secured              NA    114,797.54              0.00           0.00       0.00
NATIONSTAR MORTGAGE                 Secured      214,210.00    205,345.84              0.00           0.00       0.00
Pentagroup Financial                Unsecured         198.00           NA               NA            0.00       0.00
PRA RECEIVABLES MGMT                Unsecured            NA         619.84           619.84        619.84        0.00
PRA RECEIVABLES MGMT                Unsecured            NA         470.19           470.19        470.19        0.00
PRA RECEIVABLES MGMT                Unsecured         470.00           NA               NA            0.00       0.00
PRA RECEIVABLES MGMT                Unsecured            NA         341.81           341.81        341.81        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-43034       Doc 57     Filed 02/05/19 Entered 02/05/19 13:54:15                 Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim       Claim         Claim        Principal      Int.
Name                             Class    Scheduled    Asserted      Allowed         Paid         Paid
QUANTUM3 GROUP LLC            Unsecured           NA        744.37        744.37        744.37        0.00
RJM ACQUISITIONS              Unsecured           NA        467.58        467.58        467.58        0.00


Summary of Disbursements to Creditors:
                                                         Claim           Principal               Interest
                                                       Allowed               Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                   $0.00                $0.00               $0.00
      Mortgage Arrearage                                 $0.00                $0.00               $0.00
      Debt Secured by Vehicle                            $0.00                $0.00               $0.00
      All Other Secured                                  $0.00                $0.00               $0.00
TOTAL SECURED:                                           $0.00                $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                       $0.00              $0.00                  $0.00
       Domestic Support Ongoing                         $0.00              $0.00                  $0.00
       All Other Priority                          $13,909.67         $13,909.67                  $0.00
TOTAL PRIORITY:                                    $13,909.67         $13,909.67                  $0.00

GENERAL UNSECURED PAYMENTS:                        $10,713.92         $10,713.92                  $0.00


Disbursements:

       Expenses of Administration                        $3,361.52
       Disbursements to Creditors                       $24,623.59

TOTAL DISBURSEMENTS :                                                                   $27,985.11




UST Form 101-13-FR-S (09/01/2009)
  Case 13-43034         Doc 57      Filed 02/05/19 Entered 02/05/19 13:54:15                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
